Citation Nr: 1701158	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-20 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right leg (pitting edema) disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left leg (pitting edema) disability.

3.  Entitlement to service connection for a right leg (pitting edema) disability.

4.  Entitlement to service connection for a left leg (pitting edema) disability.

5.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to October 1967.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board observes that the issues were denied again in a January 2012 rating decision.  However, the Veteran's February 2012 Notice of Disagreement (NOD) is timely with the February 2011 rating decision.  Accordingly, that is the rating decision on appeal.

In a July 2013 Statement of the Case (SOC), the RO reopened and then denied the Veteran's claims for service connection for a right leg and a left leg disability (pitting edema).  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board also notes that the Veteran filed the February 2012 NOD for the issues of entitlement for service connection for right and left leg neuropathy disabilities.  The RO subsequently issued an SOC for these issues in January 2013.  However, the Veteran did not perfect his appeal as to the right and left leg neuropathy disabilities and they are therefore not currently before the Board.

The issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a right leg neuropathy disability has been raised by the record in a November 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for a right leg and a left leg (pitting edema) disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a February 1968 rating decision, the RO denied service connection for a right leg disability.  The Veteran did not timely perfect an appeal of this determination, and no new and material evidence was received within one year of notice of this decision.

2.  Evidence received since the February 1968 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a right leg disability (pitting edema).

3.  In a February 1968 rating decision, the RO denied service connection for a left leg disability.  The Veteran did not timely perfect an appeal of this determination, and no new and material evidence was received within one year of notice of this decision.

4.  Evidence received since the February 1968 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a left leg disability (pitting edema).

5.  The Veteran's hypertension was not caused by exposure to an herbicide agent, did not manifest within one year of separation from active service, and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The February 1968 rating decision denying service connection for a right leg disability (pitting edema) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (1967).

2.  New and material evidence has been received since the February 1968 denial, and the claim of entitlement to service connection for a right leg disability (pitting edema) is reopened.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The February 1968 rating decision denying service connection for a left leg disability (pitting edema) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (1967).

4.  New and material evidence has been received since the February 1968 denial, and the claim of entitlement to service connection for left leg disability (pitting edema) is reopened.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Given the favorable disposition to reopen the claims for entitlement to service connection for a right leg and a left leg disability (pitting edema), the Board finds that all notification and development actions needed to fairly adjudicate these claims have been accomplished.

Regarding the Veteran's entitlement to service connection for hypertension claim, the RO provided notice to the Veteran in an October 2011 letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim for hypertension.  Pertinent medical evidence associated with the claims file consists of private, service, and VA treatment records.  The record also contains the reports of June 2011 and January 2013 VA examinations.  The June 2011 and January 2013 VA examination reports, with July 2013 VA addendum, reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the evidence of record.  As such, the Board finds that the June 2011 and January 2013 VA examination reports, with July 2013 VA addendum, are sufficient upon which to base a decision with regard to the claim.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 
 
Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  Accordingly, the Board finds that no additional RO action to further develop the record on the claim for hypertension is warranted.

I.  Claims to Reopen

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claims for service connection for right leg and left leg disabilities (pitting edema) in September 2010.  

In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In a February 1968 rating decision, the RO, in part, denied service connection for a bilateral leg disability on the basis that there was no evidence of a current disability.

In September 2010, the Veteran filed a claim for service connection for pitting edema.

In a February 2011 rating decision, the RO, in part, confirmed and continued the denial of service connection for a right leg and a left leg (pitting edema) condition.

In March 2011, the Veteran filed a claim to reopen his claims for service connection for a right leg and a left leg disability (pitting edema).

In a January 2012 rating decision, the RO, in part, confirmed and continued the denials of service connection for a right leg and a left leg condition (pitting edema).

As noted above, the February 1968 rating decision denied service connection for a bilateral leg disability on the basis that there was no evidence of a current disability.  The Veteran did not file a notice of disagreement with the February 1968 rating decision within a year following notification of the denial.  Further, new and material evidence was not received within one year of the decision.  Thus, it became final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1967).

In a February 2011 rating decision, the RO, in part, confirmed and continued the denial of service connection for a right leg and a left leg (pitting edema) condition.  The denial was confirmed and continued in January 2012 rating decision.

As noted above, the February 2012 NOD is timely with the February 2011 rating decision.  The Board also observes that new and material evidence was received within the one year period following the February 2011 rating decision.  Specifically, the evidence includes a private treatment record that was received by the VA in October 2011 which indicated that the Veteran had chronic pitting edema of both lower extremities.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the February 1968 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a current bilateral leg disability and raises a reasonable possibility of substantiating the claims.  As it was received within one year of the February 2011 rating decision, it is new and material evidence, which makes the February 1968 rating decision the last final decision on the issues.  38 C.F.R. § 3.156.

As noted above, for purposes of determining whether the claims should be reopened, the evidence is presumed to be credible.  Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for a right leg and a left leg (pitting edema) condition have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

II.  Service Connection

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include hypertension may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as hypertension is through a demonstration of continuity of symptomatology.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the list of diseases provided in 38 C.F.R. § 3.309(e) shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also satisfied.

A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  

In this case, the record reflects that the Veteran served in Vietnam during active military service.  The Veteran is therefore presumed to have been exposed to herbicidal agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran contends that his hypertension is a result of his service to include his exposure to Agent Orange.  Notably, on his September 2010 claim for service connection, he contended that he had hypertension that resulted from his Agent Orange exposure.

The Veteran also claims that his hypertension is secondary to a service-connected disability.  Notably, on his February 2012 NOD, he indicated that he was diagnosed with high blood pressure (diabetes) at the same time that he was diagnosed with diabetes.

Notably, for hypertension, regulations provide that hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran's service treatment records are negative for treatment or diagnoses of hypertension or high blood pressure.  An August 1965 Pre-induction examination noted a blood pressure reading of 130/70.  On the Veteran's October 1967 separation examination his blood pressure was 124/80.  

On VA general examination in December 1967 the Veteran's blood pressure was 126/86.

A September 2003 private treatment record noted a blood pressure reading of 150/92.

A February 2004 private treatment record noted a diagnosis of improved hypertension.

On VA examination in June 2011, the VA examiner noted that the Veteran had a diagnosis of hypertension which was not a complication of diabetes as the onset was on or before the onset of diabetes and the condition was not worsened or increased by his diabetes.

The Veteran underwent a VA examination in January 2013.  The examiner noted that the Veteran had a current diagnosis of hypertension with an onset of 2003 which was the same time that he was diagnosed with diabetes.  The examiner opined that it was less likely than not that the Veteran's hypertension was proximately due to or the result of the Veteran's service-connected diabetes as the records demonstrated that both of these disabilities were diagnosed at about the same time in 2003.  However, the hypertension was as likely as not aggravated by the diabetes because initially the Veteran was prescribed hydrochlorothiazide (HCTZ) and Lisinopril in 2003 and over the years metoprolol was added because in 2012 his blood pressure was not optimally controlled.

In a July 2013 VA addendum correction/clarification opinion, the January 2013 VA examiner indicated that the Veteran's diabetes did not permanently aggravate the Veteran's hypertension.  Notably, the Veteran's hypertension on the day of the examination seemed somewhat well controlled.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for hypertension, claimed as due to herbicide exposure or as secondary to a service-connected disability, is not warranted.

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).  In this instance however, service connection for hypertension on a presumptive basis is not warranted as the record does not show evidence of hypertension within one year of the Veteran's separation from active duty.  In this regard, the first evidence of possible hypertension is the September 2003 private treatment record noting a blood pressure reading of 150/92.  Accordingly, service connection for hypertension on a presumptive basis is not warranted as the Veteran's hypertension did not manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.

The Board also notes that in some instances presumptive service connection is warranted based on Agent Orange exposure.  In this case, exposure to herbicide agents such as Agent Orange is conceded, as the service personnel records show that the Veteran did serve in the Republic of Vietnam.  

However, while the Veteran served in Vietnam, and his exposure to herbicides is therefore presumed, hypertension is not one of the conditions for which VA has specifically determined a presumption of service connection is warranted.  Accordingly, entitlement to service connection on a presumptive basis based on exposure to herbicides is not warranted.  

The Board must also consider whether the Veteran's hypertension was directly caused by herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Regarding service connection on a direct basis, the Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a hypertension disability and he was not diagnosed with hypertension until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and weighs against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion otherwise suggesting that there exists a nexus between a current hypertension disability and the Veteran's service, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  Moreover, none of the competent medical evidence of record reflects that the Veteran's presumed exposure to herbicides is related to his hypertension.

Regarding service connection on a secondary basis, the Board notes that the Veteran is service-connected for diabetes mellitus and posttraumatic stress disorder (PTSD).

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current hypertension disability is etiologically related to the Veteran's service-connected disabilities.  There is no competent evidence that suggests hypertension is caused or aggravated by the Veteran's service-connected PTSD.  The weight of the medical evidence addressing the etiology of the hypertension disability on a secondary basis to his service-connected diabetes mellitus weighs against the claim.  Notably, the January 2013 VA examiner determined that it was less likely than not that the Veteran's hypertension disability was due to his service-connected diabetes mellitus because they were diagnosed at the same time.

The Board notes that the VA examiner, in his January 2013 opinion, did opine that the Veteran's the hypertension was as likely as not aggravated by the diabetes mellitus.  As noted above, 38 C.F.R. § 3.310(a) permits service connection for disability caused by service-connected disability, but only for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

However, the same VA examiner in a July 2013 VA addendum correction/clarification opinion, specifically indicated that the Veteran's diabetes did not permanently aggravate the Veteran's hypertension.  As a result of the corrected opinion, the VA examiner determined that the Veteran's hypertension was in fact not caused or permanently aggravated by his service-connected diabetes mellitus.

The Board finds the January 2013 VA examination report with July 2013 VA addendum to be highly probative, as they was based on a thorough review of the Veteran's medical records, evaluation of the Veteran, and provided a rationale to support the conclusions reached.  The opinions are also consistent with the other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.). 

The only evidence linking the hypertension to service, his presumed exposure to herbicides, or his service-connected disabilities is the Veteran and his representative's statements.  To the extent that the Veteran contends that a medical relationship exists between his claimed current disability and service, presumed exposure to herbicides, or service-connected disabilities, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that hypertension is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran does not have the medical expertise to provide an opinion regarding the etiology of his hypertension.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran's assertions that there is a relationship between his claimed hypertension and his service, to include as secondary to a service-connected disability and due to herbicide exposure, are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for hypertension, to include as secondary to a service-connected disability and as due to exposure to herbicides, and the claim must be denied.  


ORDER

New and material evidence having been received, the claim for service connection for a right leg condition (pitting edema) disability is reopened.

New and material evidence having been received, the claim for service connection for a left leg condition (pitting edema) disability is reopened.

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability and as due to exposure to herbicides is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

On the Veteran's September 2010 claim for service connection, he contended that he had a bilateral leg (pitting edema) disability that resulted from his Agent Orange exposure.

Notably, the Veteran's service treatment records demonstrate that in August 1966, he presented with complaints of pain and swelling in his legs.  A diagnosis of asymptomatic peripheral edema was provided.  A subsequent August 1966 treatment report noted that there was no evidence of edema found on examination.

Additionally, a May 1967 neurological examination was negative, and the Veteran's October 1967 separation examination and December 1967 VA examination were both negative for pitting edema or any complaints related to his lower extremities.

A February 2009 VA treatment report noted bilateral lower extremity pitting edema.

In an April 2009 correspondence that was received by the VA in October 2011, a private physician indicated that the Veteran had chronic pitting edema of both lower extremities since 1966 when he was stationed in Vietnam and this condition did not develop until he was in Vietnam.  As a result, there is evidence that his right leg and left leg (pitting edema) disabilities may be related to service.  

However, on a January 2013 VA diabetes examination, the examiner noted that while there was a reported history of bilateral lower extremity pitting edema with tingling and numbness, there were no objective findings to support this on examination.

Additionally, on VA examination for diabetes in July 2013, the examiner noted that the Veteran reported that he had tingling occasionally in his hands, forearms, feet and calves bilaterally.  His symptoms of pitting edema and tingling in both legs began in 1966 while in Vietnam but a work up for his bilateral lower extremity edema was negative in 1967.  The examiner also noted that the Veteran's tingling and leg pains and numbness were associated with the bilateral lower extremity pitting edema but when there was no leg edema, there was no tingling or numbness.

As there is some question as to whether the Veteran has a current bilateral lower extremity pitting edema disability, the Board finds that a new VA examination is need to determine whether or not the Veteran has current right leg and left leg (pitting edema) disabilities and if so, to provide an opinion to determine the nature and etiology of any current right and left leg disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Under these circumstances, the Board finds that specific a VA examination and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claims for service connection for right leg and a left leg (pitting edema) disabilities.  See 38 U.S.C.A. §5103A(d)(2) (West 2014), 38 C.F.R. § 3.159(c)(4)(i) (2016).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.  After the development in #1 has been completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present bilateral leg disability.  

Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion regarding the likelihood that the Veteran's has a current bilateral leg disability (claimed as pitting edema) that is etiologically related to the Veteran's active service, to include his conceded herbicide exposure.

The examiner should also address whether he has a bilateral leg disability that has been (1) caused or (2) aggravated by his secondary to his service-connected diabetes mellitus disability.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In making this determination, the examiner should specifically address the April 2009 private opinion which found that the Veteran had "chronic pitting edema of both lower extremities since 1966 when he was stationed in Vietnam" and this condition did not develop until he was in Vietnam.

Adequate reasons and bases for any opinion must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


